COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Molina Healthcare of Texas, Inc. v. ACS Primary Care
                            Physicians Southwest, P.A. and Emergency Services of
                            Texas, P.A.
Appellate case number:      01-21-00727-CV
Trial court case number:    2017-77084
Trial court:                113th District Court of Harris County
        Appellant, Molina Healthcare of Texas, Inc. appealed from the trial court’s
December 30, 2021 amended final judgment. The appellate record was due to be filed with
the Clerk of this Court on or before January 25, 2022. See TEX. R. APP. P. 35.1. No
reporter’s record was filed by the deadline, and after several extensions of the deadline to
file the reporter’s record, on September 6, 2022, appellees, ACS Primary Care Physicians
Southwest, P.A. and Emergency Services of Texas, P.A., filed a motion requesting that the
Court direct the trial court to conduct a hearing to determine the reason for the failure to
file the reporter’s record.
       On September 20, 2022, the Court granted appellees’ motion, abated the appeal, and
directed the trial court to conduct a hearing to: (1) determine the reason for the failure to
timely file the reporter’s record; (2) determine whether the trial court’s official court
reporter, Suzanne Saulsberry, is able to assist the former official court reporter, Delicia
Struss, with completing and filing the reporter’s record for this appeal; and (3) to set a
deadline by which the reporter’s record will be filed with the Clerk of this Court.
       The Court’s September 20, 2022 order notified the parties that the appeal would be
reinstated on the Court’s active docket when the trial court clerk filed a supplemental
clerk’s record with this Court containing the trial court’s findings of fact, conclusions of
law, and recommendations as to the issues referenced in the Court’s order.
       On November 2, 2022, the trial court clerk filed a supplemental clerk’s record,
containing the trial court’s findings, conclusions, and recommendations. Additionally, the
reporter’s record was filed on October 12, 2022.
        Accordingly, this appeal is reinstated on the Court’s active docket. Appellant’s
brief is due no later than thirty days from the date of this order.
      It is so ORDERED.

Judge’s signature:     April Farris
                      Acting individually


Date: November 17, 2022